Citation Nr: 1503073	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  12-29 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), depression, and anxiety.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel





INTRODUCTION

The Veteran had active service from March 1968 to April 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Board has rephrased the Veteran's claim for service connection for PTSD as a claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).


FINDING OF FACT

The Veteran has PTSD with major depressive disorder which is related to service.


CONCLUSION OF LAW

The criteria for service connection for PTSD with major depressive disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (2014); 38 C.F.R. § 3.303 (2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a), (b), 3.309(a) (2014); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2014); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran claims that he has PTSD which is related to his combat service.  38 C.F.R. § 3.304(f)(3). The Veteran was a light weapons infantry specialist in service, and was awarded several medals related to his combat service in Vietnam; therefore, the Board presumes that the Veteran saw combat while in service.   The Veteran describes in a lay statement in November 2009 that his best friend was killed by small arms fire in service on June 8th or 9th, 1969 and died in his arms.  The Army provided documentation stating that a PFC with the same name as the Veteran's friend was killed in hostile action by small arms fire on June 9, 1969.  

Given the Veteran's combat service, the remaining question is whether he has a current psychiatric disability related to his service. 

Between August 2010 and February 2012, the Veteran was diagnosed with PTSD, Major Depressive Disorder, and complicated bereavement by I.V., M.D., and M.P., M.D., both psychiatrists at a VA treatment center.  Id.  Both psychiatrists report a collection of symptoms including sadness, difficulty sleeping, increased nightmares, occasional auditory hallucinations, and guilt.   If PTSD was diagnosed by a medical professional, VA must assume that the diagnosis meets the DSM-IV criteria relating to adequacy of the symptomatology and sufficiency of the stressor.  See Cohen v. Brown, 10 Vet. App. 128, 153 (1997).  The Board finds that the Veteran's diagnosis of PTSD from his VA treatment records is adequate to demonstrate for VA purposes that he has a current diagnosis of PTSD.

In March 2012 a VA examiner found that the Veteran had Major Depressive Disorder which was less likely than not caused by service.  This opinion is inadequate, because the examiner failed to account for VA treatment records during the appeal period which reflect diagnoses of Major Depressive Disorder and PTSD, the opinion relied solely on the examiner's previous examination of the Veteran in July 2010, the examiner neglected to discuss PTSD, and the examiner's rationale was insufficient to support the conclusion.  Because of this, the Board gives this opinion no weight.  

Evidence that supports the Veteran's claim includes VA treatment records in which the Veteran's psychiatrists  note his Vietnam War experiences in Axis IV of his diagnoses.  (The DSM-IV lists Axis IV as "psychosocial and environmental problems that may affect the diagnosis, treatment, and prognosis of mental disorders."  DSM-IV-TR § 3 (2007).)  The Veteran's psychologists not only consistently cite the Veteran's experiences in Vietnam as an Axis IV criterion, but only list another factor, complicated bereavement, twice.  The Veteran's statements in treatment also consistently supported that his experiences in Vietnam shaped his condition; the Veteran stated such things as "I've spent all my life in that war," and that he "would not forget [his] experiences" there, and reported flashbacks to service, auditory hallucinations of someone asking the Veteran to "get me out of here," and nightmares.  

In sum, the evidence on file establishes that the Veteran has been diagnosed as having PTSD and major depressive disorder, he has an in-service combat stressor, and his psychiatric disorders are at least as likely as not due to service; therefore, the Board grants service connection. 38 U.S.C.A. § 5107(b).

Given the granting of benefits, any further development or notification action under the Veterans Claims Assistance Act of 2000 (VCAA) would not avail the claimant.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).



ORDER

Service connection for PTSD with major depressive disorder is granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


